Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding the restriction requirement are persuasive.  As such, the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the air passage outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dulle (US 2015/0069829).
Regarding claim 1, Dulle discloses a battery pack (22) for a hybrid vehicle, wherein multiple battery cells (54) are mounted in the battery pack, each of the multiple battery cells (54) has a top portion and a bottom portion (see top and bottom portion of battery cell 54 in Fig. 34), and the top portion of each of the multiple battery cells is provided with a battery cell anode (230) and a battery cell cathode (232, see paragraph 178), characterized in that the battery pack comprises: 
a housing, wherein the housing has a bottom portion (78); the housing further has a first length side wall (74) and a second length side wall (76) that extend upward along a length direction of the bottom portion (see Fig. 7) and that are oppositely disposed, and a first width side wall and a second width side wall that extend upward along a width direction of the bottom portion and are oppositely disposed (see walls extending between side walls 74 and 76 in Fig. 7); and the bottom portion (78), the first length side wall (74), the second length side wall (76), the first width side wall, and the second width side wall form the housing (see Fig. 7) closed by the bottom portion and the four side walls, and form an upper portion opening (see Fig. 7); 
multiple oppositely disposed guide ribs (72), which are disposed on inner sides of the first and the second length side walls (74, 76) to form multiple cellular slots for mounting the multiple battery cells; 
a first end plate and a second end plate, wherein when the multiple battery cells are sequentially arranged and mounted in the multiple cellular slot, the first end plate and the second end plate are located at two end sides of the sequentially arranged multiple battery cells to laterally fix the sequentially arranged multiple battery cells (with this broad description of the 
a bearing plate (290 or 390 or 136), wherein the bearing plate is mounted above the top portions of the multiple battery cells (see Fig. 49); and 
an upper cover (52), wherein the upper cover is mounted above the housing to cover the upper portion opening of the housing (see Fig. 49). 
Regarding claim 2, Dulle further discloses the bearing plate (136 or 290, for example) fixes the sequentially arranged and mounted multiple battery cells in a perpendicular direction of the housing (see Fig. 31, for example, which illustrates a connection between the bearing plate 136 or 290 and the cells 54). 
Regarding claim 5, Dulle further discloses a circuit board (136), wherein a control circuit (such as control circuit 159) is mounted on the circuit board; and a harness (the structure of plate 136 functions as a harness for wires 230, 231, 226 of Fig. 33, paragraph 173), wherein the harness is mounted on the bearing plate (136), and the harness comprises multiple connection wires (230, 231 226 of Fig. 33, paragraph 173) to connect each of the multiple battery cells (54) to the control circuit (see claim 9 of Dulle, for example, which discloses relaying voltage readings to a controller). 
Regarding claim 6, Dulle further discloses the battery cell anode (230) and the battery cell cathode (232) of each of the multiple battery cells (54) are protrudingly disposed at the top portion (see Fig. 31, for example) of each battery cell; the bearing plate (136, 290) is provided with multiple mounting windows (see windows that surround terminals in Fig. 33); and the battery pack further comprises: multiple battery cell bus bars (224, for example), wherein the multiple battery cell bus bars are mounted in multiple windows (see Fig. 16 which illustrates the bus bars be installed in each window that sits over the anode/cathode connections) of the 
Regarding claim 7, Dulle further discloses one end of each of the multiple connection wires of the harness is mounted on a corresponding bus bar of the multiple bus bars (see Fig. 31 which shows wiring 226 connected to busbars 224), to connect to the battery cell anode and/or the battery cell cathode on a corresponding battery cell (Fig. 31); and the other end of each of the multiple connection wires of the harness is connected to the control circuit (PCB 136), so that each battery cell anode and each battery cell cathode of the multiple battery cells are connected to the control circuit to enable the control circuit to monitor a working state of each of the battery cells.
Regarding claim 8, Dulle further discloses a first metal wiring terminal (24) and a second metal wiring terminal (26), wherein the first and the second metal wiring terminals are connected to the positive output end and the negative output end of the multiple battery cells connected in series, respectively; a first step and a second step (see steps 120 and 121 in Fig. 12) are disposed at two end portions of the first length side wall; and the first metal wiring terminal and the second metal wiring terminal are disposed on the first step and the second step, respectively (see Fig. 12). 
Regarding claim 9, Dulle further discloses the first step (120) and the second step (121) are disposed in positions close to the upper portion opening on the first length side wall (see Fig. 12 where the steps are located near the top of the battery module). 
Regarding claim 10, Dulle further discloses at respective junctions of the two end portions of the first length side wall with the first width side wall and the second width side wall, the first length side wall is bent at the two end portions thereof towards the second length side wall, and the two end portions of the first width side wall and the second width side wall close to the first length side wall are bent towards each other respectively, so as to form the first step and the second step at the two junctions of the end portion of the first length side wall with the first width side wall and the second width side wall (see Fig. 9 which illustrates “steps” at each corner where the terminals are located). 
Regarding claims 14 and 15, Dulle further discloses a material for bearing the first metal wiring terminal and the second metal wiring terminal is a first plastic material; and other parts of the housing are made of a second plastic material, or most of other parts of the housing are made of the second plastic material (see paragraphs 81 and 188 which disclose the bottom portion of the housing, which bears the terminals, can be a plastic such as nylon, while the lid can be made of a plastic/polymer, each of these can be picked for a number of reasons including mechanical strength and insulation). 
Regarding claim 17, Dulle further discloses a first metal sheet (123, 121) and a second metal sheet (opposite side of battery), wherein the first metal wiring terminal (24 or 26) and the second metal wiring terminal (24 or 26) are disposed at a first end (see Fig. 12) of the first metal sheet and a first end of the second metal sheet (see Fig. 12), respectively; and a first leading-out terminal (portion which connects to the bus bars, see paragraph 99) and a second leading-out terminal, wherein the first leading-out terminal and the second leading-out terminal are disposed at a second end of the first metal sheet (see paragraph 99 and Fig. 12 which illustrates connection of the plate 121 to the busbar/terminal and the terminal 24 or 26) and a second end of the second metal sheet respectively, so that the first metal wiring terminal and the second 
Regarding claim 18, Dulle further discloses a process of welding the busbar/terminal interconnects into the housing lid (paragraph 200) at locations which comprise substrates of a first or second plastic.
Furthermore, it is noted that this claim comprises process steps in the manufacturing process of the claimed apparatus.  The Office notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure. A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Therefore, as claim 18 contains product-by-process language, patentability of said claim is based on the recited product and does not depend on its method of production. Since the product in claim 18 is the same as the product disclosed by Dulle, the process limitations are not given patentable weight even if the Dulle product was made by a different process. In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 19, Dulle further discloses the first ends of the first metal sheet and the second metal sheet are disposed outside the housing; and the second ends of the first metal sheet and the second metal sheet are disposed in the housing (see Fig. 5 which illustrates the terminals and the plate it is attached to outside of the housing, and the other end of the plate is within the housing and electrically attached to the busbars/cells.
Regarding claim 20, Dulle further discloses the first end plate and the second end plate are made of plastic materials to absorb expansion deformations of the multiple battery cells while expanding and deforming (the end plates are of Fig. 7 are integral with the housing which is made of plastic). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulle (US 2015/0069829) in view of Schaefer (US 2014/0087231).
Regarding claims 3 and 4, Dulle teaches temperature control of the cells (paragraph 81) but is silent regarding the claimed heat dissipation apparatus comprising a pad that contacts the bottom of the cells and comprises a passage for fluid.
Schaefer also discloses a battery module (see abstract).
Schaefer teaches a cooling apparatus which comprises a inlet and outlet (3.1) for cooling fluid and teaches a heat dissipation pad (4) which sits below the cells and conducts heat between the cooling channels (3) and the cells (2). Schaefer teaches such an apparatus as a means for actively controlling the temperature of the battery cells (paragraph 23).

Regarding claim 11, Dulle further disclsoes a middle recessed portion is formed between the protruding battery cell anode and the battery cell cathode disposed on the top portion of each of the multiple battery cells (see where the center portions of each batter cell are lower than the terminals at each end); a surface of the middle recessed portionis provided with at least one seal-breakable opening (gas is vented from battery in the middle, see paragraphs 207), and the at least one seal-breakable opening is arranged to discharge a gas generated in the battery cell when broken; when the multiple battery cells are continuously arranged and mounted in the housing, the multiple middle recessed portions at the multiple top portions of the multiple battery cells form a battery top portion through-slot (see Fig. 49 which illustrates the recessed/middle portions of the battery cells form a passage, in the proximity of channel 341, for released gas); and a bottom portion of the bearing plate is provided with an bearing plate bottom portion through-slot (bearing plated 290 as holes for gas to pass into 341), a distal end of the bearing plate bottom portion through-slot is provided with a blocking plate (such that gas does not exit 341 on the wrong end), and when the bearing plate is mounted at the top portions of the multiple battery cells, the bearing plate bottom portion through-slot is press-fitted with the battery top portion through-slot to form a lateral gas discharging passage (see Fig. 49), wherein the lateral gas discharging passage has an outlet, and a distal end of the lateral gas discharging passage is sealed by the blocking plate (see gas flow passage in Figs. 46-47). 
Regarding claim 12, Dulle further discloses the housing has a vertical gas discharging passage (see Fig. 47 which illustrates an upward path to exit 356), and the vertical gas discharging passage is disposed on an inner side of the first width side wall (Fig. 47); the first 
Regarding claim 13, Dulle further discloses an upper end of the first end plate is provided with a ventilation guide slot (see Fig. 7 and Fig. 47 which illustrate a passage in the end plate for the gas to travel to an outlet), and the ventilation guide slot is located between the lateral gas discharging passage and the vertical gas discharging passage to enable the lateral gas discharging passage to be in fluid communication with the vertical gas discharging passage (see Figs. 7 and 47 which illustrates a connection between the discharge and lateral passage). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulle (US 2015/0069829) in view of Sekine (US 2015/0333304) and Murata (US 2010/0009244).
Regarding claim 16, Dulle teaches plastic/resin materials for construction of the housing, but does not explicitly disclose that the first and second plastic mateirals are polythalamide and Nylon 66 respectively.
Sekine teaches a battery constructed with polyphthalamide due to its insulative properties (paragraph 31) and Murata teaches battery components made of Nylon 66 for its ability to be put into service where high temperatures are an issue (paragraph 66).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add apply known materials, as taught by Sekine and Murata, to the housing and structure of Sekine in order to produce a battery which is stable in high temperature conditions and is built with insulative materials to prevent short circuiting.  Furthermore, such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulle (US 2015/0069829) in view of Sekine (US 2015/0333304).
Regarding claims 21-24, Dulle teaches end plates with ribs and with circuitry located on top of the battery module (as depicted in the drawings), but does not explicitly disclose circuitry on the end plates.
Sekine also discloses a battery module (see abstract).
Sekine teaches a different configuration than Dulle in which circuitry, including relays (163) are located on the endplates (see Fig. 2, for example) and end plates comprise ribs .  Sekine teaches such a configuration as an alternative placement to the circuitry of a vehicle battery.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the configuration of Dulle to place circuitry, including relays and circuit boards, on different surfaces, such as the end plate (as suggested by Sekine), to produce a functioning battery for a vehicle.  Furthermore, such a modification is nothing more than a simple rearrangements of parts on an apparatus to yield entirely predictable results.  These modifications would have been beneficial to address spatial constraints as well as facilitate assembly/maintenance and would have been an obvious design choice by one of ordinary skill in the art at the time of the invention.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulle (US 2015/0069829) in view of Janarthanam (US 9,837,690).
Regarding claim 25, Dulle discloses temperature control of the battery (paragraph 81), but does not explicitly disclose a fan assembly which is mounted on the housing and conveniently disassemblable from outside of the housing. 
Janarthanam also discloses a vehicle battery (see abstract).
Janarthanam teaches a fan battery that is mounted on the outside of the battery such that air can be moved through the battery to cool the battery (col. 1 lines 30-49).  Janarthanam teaches such a structure to facilitate removal and assembly of module by placing fan in an easily accessible location (outside of batter).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the outside removable fan of Janarthanam to the apparatus of Dulle in order to cool the battery while facilitating maintenance and assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725